Citation Nr: 1520994	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-14 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  This issue, along with the issue of entitlement to service connection for a left knee disability, was remanded by the Board in January 2014.  However, upon remand, the issue of entitlement to service connection for a left knee disability was granted in full and is thus no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his current right knee disability is as a result of an in-service injury.  In January 2014, the Board remanded this matter for an additional VA examination.  When the Veteran underwent VA examination in April 2014, the VA examiner noted reports in the Veteran's service treatment records that he had suffered a right knee injury as a result of a waterskiing accident during active duty.  However, the VA examiner further noted that the Veteran himself recalled the waterskiing injury being to his left knee instead, and the VA examiner assumed for the purposes of the examination and opinion that the waterskiing injury had indeed been to the Veteran's left knee.  Such was the basis for the ultimate grant of service connection for left knee disability.

The Veteran previously argued, in part, that the disabling effects of his right knee disability had caused or aggravated his left knee disability.  However, operating under the finding that the Veteran injured his left knee in service as opposed to his right knee, the Board will assume that the Veteran's secondary service connection argument was meant to pertain to the right knee.  This theory was not addressed by the Board in its earlier Remand or by the VA examiner in the April 2014.  A new examination and opinion should be obtained which addresses whether the Veteran's current right knee disability is related to his now service connected left knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Further, as it appears the Veteran receives continuous treatment through VA, the RO should obtain treatment records dated since December 2014.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from December 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the current nature and etiology of any right knee disability, to include DJD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the claims file, to include the service treatment records, VA and private treatment records, and with consideration of the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current right knee disability: 

a. was caused by the Veteran's service connected left knee disability?

b. was aggravated by the Veteran's service connected left knee disability?  Consideration must be given to his complaints pertaining to gait disturbance and favoring one knee over the other.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The reasons and bases for all opinions must be provided. If the examiner finds that they are unable to provide any portion of the requested opinions without resorting to speculation, the reasons and bases for this opinion should be provided, and any missing evidence that may enable the examiner to provide the requested opinion should be identified.

3.  Then, readjudicate the claim of entitlement to service connection for a right knee disability, to included DJD.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

